Electronically Filed
                                                       Supreme Court
                                                       SCPW-XX-XXXXXXX
                                                       23-SEP-2020
                                                       01:45 PM


                              SCPW-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 IN THE MATTER OF ALEX RODRIGUEZ AND
             OTHER INDIVIDUALS SIMILARLY SITUATED IN THE
            CUSTODY OF THE STATE OF HAWAI#I, Petitioners.


                           ORIGINAL PROCEEDING

ORDER DENYING “PETITION FOR EXTRAORDINARY WRIT PURSUANT TO HRS §§
    602-4, 602-5(5), and 602-5(6) AND/OR FOR WRIT OF MANDAMUS”
        (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
      and Intermediate Court of Appeals Chief Judge Ginoza,
   assigned by reason of vacancy, with Wilson, J., dissenting1)

            Upon consideration of petitioners’ “Petition for

Extraordinary Writ Pursuant to HRS §§ 602-4, 602-5(5), and 602-

5(6) and/or for Writ of Mandamus,” filed on September 10, 2020,

the documents attached thereto and submitted in support thereof,

and the record, it appears that petitioners fail to demonstrate

that they are entitled to the requested extraordinary relief from

this court.    See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d
334, 338 (1999) (a writ of mandamus is an extraordinary remedy

that will not issue unless the petitioner demonstrates a clear

and indisputable right to relief and a lack of alternative means

to redress adequately the alleged wrong or obtain the requested

action).    Accordingly,


     1
         A dissent by Wilson, J., is forthcoming.
          IT IS HEREBY ORDERED that the “Petition for

Extraordinary Writ Pursuant to HRS §§ 602-4, 602-5(5), and 602-

5(6) and/or for Writ of Mandamus” is denied.

          DATED:   Honolulu, Hawai#i, September 23, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Lisa M. Ginoza




                                 2